                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JOHN H. MINOR,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         ) CIV. ACT. NO. 2:16cv904-ECM
                                                  )
JUDGE JOHN H.JACKSON, III, et al.,                )
                                                  )
       Defendants.                                )

                                OPINION and ORDER

       This litigation is now before the court on the recommendation of the United States

Magistrate Judge entered on November 20, 2018, (doc. # 11), that this case be dismissed

without prejudice prior to service of process pursuant to 28 U.S.C. § 1915(e)(2)(B). After

a review of the recommendation, to which no timely objections have been filed, and after

an independent review of the entire record, the court believes that the recommendation

should be adopted. Accordingly, it is

       ORDERED and ADJUDGED as that the Recommendation of the Magistrate Judge

be and is hereby ADOPTED, and this case be and is hereby DISMISSED with prejudice

prior to service of process in accordance with the provisions of 28 U.S.C. § 1915(e)(2)(B).

       An appropriate judgment will be entered.

       DONE this 7th day of December, 2018.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   UNITED STATES DISTRICT JUDGE
